DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered. 
Response to Amendment
	The Examiner acknowledges the amending of claims 21, 31 and 38.
Response to Arguments
The Applicant has generally stated the current claim limitations differentiate from the cited art.
The Examiner does not agree. The current amendments limit the overlaying of the top surfaces (1&2) with only the bottom surfaces (1&2) respectively. The new amendments DO NOT state the electrode plates on the bottom are limited to ONLY the respective areas on the bottom surface (meaning the claim does not exclude extension from one bottom surface to another). This distinction was made in the Advisory action of 08/20/2021.
Eckert therefore continues to read on the claims as amended.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn in light of the amendments 08/11/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 31-35 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 2015/0318664).
With respect to claim 21, Eckert teaches a laser diode module, comprising: a submount (fig.4 #200) having a first top surface (fig.4 #200), a second top surface (fig.4 #230), a bottom surface (fig.4 #210) and a plurality of side surfaces (fig.4) including a first side surface (fig.4#240), a second side surface (fig.4 opposite side of L seen on left, near labels #240/230; similar to #100 in fig.1) and a third side surface (fig.4 side on which #110 is attached), wherein the first top surface overlays a first portion of the bottom surface without overlaying a second portion of the bottom surface (see 2nd annotated fig.4 below, 1st top surface only overlays 1st bottom surface) and is offset from the bottom surface by a thickness (as seen in fig.4) and wherein the second top surface overlays the second portion of the bottom surface without overlaying the first portion of the bottom surface (see 2nd annotated fig.4 below, 2nd top surface only overlays 2nd bottom surface) and is offset from the bottom surface by a second thickness that is less than the first thickness (fig.4); a first 1st polarity electrode plate (fig.4 laser st polarity electrode plate mounted to the third side surface (fig.4 #110), wherein the second side surface is substantially orthogonal to the first top surface, the second top surface, the bottom surface and the first side surface (fig.4 as defined above); a third 1st polarity electrode plate mounted to the first portion of the bottom surface (fig.4 #112), wherein the first 1st polarity electrode plate and the second 1st polarity electrode plate and the third 1st polarity electrode plate are interconnected electrically (fig.4 via plate connector on right side of second top surface); a first 2nd polarity electrode plate mounted to a second portion of the first side surface (fig.4 #130); a second 2nd polarity electrode plate mounted to the second top surface (fig.4 plate connector on left side of second top surface); a 2nd polarity electrode plate mounted to the third side surface (fig.4 #120), where the third side surface is substantially parallel to the first side surface; a fourth 2nd polarity electrode plate mounted to the second portion of the bottom surface (fig.4 #122), wherein the first 2nd polarity electrode plate, the second 2nd polarity electrode plate, the third 2nd polarity electrode plate, and the fourth 2nd polarity electrode plate are interconnected electrically (fig.4); and a laser diode mounted to the first 1st polarity electrode plate (fig.4 #400) on the first side surface and connected to the first 2nd polarity electrode plate (fig.4 via #130) on the first side surface. Eckert teaches the device outlined above, including the inherent nature of the 2 contacts being of opposite polarity, but does not specify the diode mounted to the positive electrode and connected to the negative electrode second portion. There are only 2 options: either polarity one is positive and two is negative or one is negative and two positive. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to assign polarity one to be positive and two to be negative as a matter of engineering design choice allowing for the selection of a desired connection order which would not materially affect the device operation.


    PNG
    media_image1.png
    585
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    744
    media_image2.png
    Greyscale

With respect to claim 22, Eckert teaches the first portion of the first side surface and the second portion of the first side surface are in a same plane (fig.4 #240).
With respect to claim 23, Eckert teaches the laser diode is configured to emit in a direction orthogonal to the first top surface and the bottom surface (as seen in fig.4 via the arrow).
With respect to claim 24, Eckert teaches the laser diode is configured to emit in a plane parallel to the first portion of the first side surface (as seen in fig.4 via the arrow).
With respect to claim 25, Eckert teaches the laser diode is connected to the plated second portion of the first side surface via wirebonding (fig.4 #130).
With respect to claim 31, Eckert teaches a device, comprising: a submount (fig.4 #200) having a first top surface (fig.4 #200), a second top surface (fig.4 #230), a bottom surface (fig.4 #210) and a nd annotated fig.4 above, 1st top surface only overlays 1st bottom surface) and is offset from the bottom surface by a thickness (as seen in fig.4) and wherein the second top surface overlays the second portion of the bottom surface absent overlaying the first portion of the bottom surface (see 2nd annotated fig.4 above, 2nd top surface only overlays 2nd bottom surface) and is offset from the bottom surface by a second thickness that is less than the first thickness (fig.4); a first conductive film (fig.4 laser #400 thereon, similar to fig.1 #111) covering a first portion of the first side surface (fig.4 #240), wherein the first side surface is orthogonal to the first top surface, the second top surface and the bottom surface ([0070], each surface perpendicular or parallel); a second conductive film (fig.4 #110) covering the third surface, wherein the second side surface is substantially orthogonal to the first top surface, the second top surface, the bottom surface and the first side surface (as defined above); a third conductive film covering the first portion of the bottom surface (fig.4 #112) wherein the first conductive film the second conductive film and the third conductive film have a first polarity (inherent to drive laser) and are interconnected electrically (fig.4); a fourth conductive film (fig.4 #130) covering a second portion of the first side surface, a fifth conductive film (fig.4 portion on left side of #230) covering a second portion of the second top surface; a sixth conductive film covering the third side surface (fig.4 #120), wherein the third side surface is substantially parallel to the first side surface (as defined above); a seventh conductive film covering the second portion of the bottom surface (fig.4 #122), wherein the fourth conductive film, the fifth conductive film, the sixth conductive film and the seventh conductive film have a second polarity (inherent for laser diode to operate) and are interconnected electrically (fig.4); and a laser diode mounted to the first conductive film on the first side surface (fig.4 #400) and connected to the fourth 
With respect to claim 32, Eckert teaches the first portion of the first side surface and the second portion of the first side surface are in a same plane (fig.4 #240).
With respect to claim 33, Eckert teaches the laser diode is configured to emit in a direction orthogonal to the first top surface and the bottom surface (as seen via the arrow in fig.4).
With respect to claim 34, Eckert teaches the laser diode is configured to emit in a plane parallel to the first portion of the first side surface (as seen via the arrow in fig.4).
With respect to claim 35, Eckert teaches the laser diode is connected to the fifth conductive film via wirebonding (fig.4 #130).
With respect to claim 38, Eckert teaches a method for making a chip on submount module, the method comprising: providing a submount with a first top surface (fig.4 #200), a second top surface (fig.4 #230), a first side surface (fig.4 #240), a second side surface (opposite side of L seen on left, near labels #240/230; similar to #100 in fig.1) and a third side surface (fig.4 side #110 attached to), wherein the first top surface overlays only a first portion of the bottom surface (see 2nd annotated fig.4 above, 1st st bottom surface) and is offset from the bottom surface by a first thickness (fig.4) and wherein the second top surface overlays only a second portion of the bottom surface (see 2nd annotated fig.4 above, 2nd top surface only overlays 2nd bottom surface) and is offset from the bottom surface by a second thickness that is less than the first thickness (fig.4); forming a first electrode plate (fig.4 portion on which #400 sits) on a first portion of the first side surface, wherein the first side surface is substantially orthogonal to the first top surface, the second top surface, and the bottom surface (as defined above); forming a second electrode plate on the third side surface (fig.4 #110) wherein the second side surface is substantially orthogonal to the first top surface, the second top surface, the bottom surface and the first side surface (as defined above); forming a third electrode plate on the first portion of the bottom surface (fig.4 #112), wherein the first electrode plate, the first second plate, and the third electrode plate have one polarity (inherent for laser operation) and are interconnected electrically (fig.4); forming a fourth electrode plate (fig.4 #130) on a second portion of the first side surface; forming a fifth electrode plate on the second top surface (fig.4 left side of #230), forming a sixth electrode plate on the third side surface (fig.4 #120), wherein the third side surface is substantially parallel to the first side surface (as defined above); forming a seventh electrode plate on a second portion of the bottom surface (fig.4 #122), wherein the fourth electrode plate, fifth electrode plate, sixth electrode plate and seventh electrode plate have an opposite polarity (inherent for laser diode to operate) and are interconnected electrically (fig.4); mounting an optical component to the first electrode plate on the first side surface (fig.4 #400); and connecting the optical component to the fourth electrode plate on the first side surface (fig.4 via wirebond). Eckert does not specify the second electrode plate is mounted to the second side instead of the third side. It is well known in the art to move electrode locations to achieve a desired packaging arrangement, component spacing, reduction of electrode materials via change of path length/location, etc. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to move the second positive 
With respect to claim 39, Eckert teaches the first portion of the first side surface and the second portion of the first side surface are in a same plane (fig.4 #240).
With respect to claim 40, Eckert teaches the laser diode is configured to emit in a direction orthogonal to the first top surface and the bottom surface and to emit in a plane parallel to the first side surface (as seen via the arrow in fig.4).


Claims 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Clark et al. (US 2013/0322068).
With respect to claims 29 and 36, Eckert teaches the device outlined above, but does not teach a thermal pad on a third portion of the bottom surface. Clark teaches a submount device for a light emitter which has two opposing polarity electrodes on the bottom along with a thermal pad separating them (fig.3 #42). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a thermal pad in the position taught by Clark in the device of Eckert in order to facilitate heat removal from the light emitter (Clark, [0055]).

Claims 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Clark and Hanya (US 2007/0284708).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828